

Exhibit 10.9
 
INVESTORS’ RIGHTS AGREEMENT
STANDSTILL AND EXTENSION AGREEMENT
 
This Investors’ Rights Agreement Standstill and Extension Agreement
(“Agreement”) is made as of May 7, 2007 (the “Effective Date”), by and between
Rubio’s Restaurants, Inc., a Delaware corporation, (“Rubio’s” or the “Company”),
and Ralph Rubio (the “Investor”).
 
RECITALS
 
A. Rubio’s and the Investor are parties to that certain Amended and Restated
Investors’ Rights Agreement, dated as of November 19, 1997, as amended on
December 31, 1997 and in May 1998 (the “Rights Agreement”), wherein Rubio’s
granted to the Investor certain registration rights.
 
B. On July 28, 2005, the parties hereto entered into an Investors’ Rights
Agreement Standstill and Extension Agreement (the “2005 Extension Agreement”)
which provided, among other things, for an extension of the expiration date
applicable to the Investor’s registration rights and superseded an Investors’
Rights Agreement Standstill and Extension Agreement dated March 12, 2004
(collectively, with the 2005 Extension Agreement the “Original Extension
Agreements”).
 
C. Given the current state of market conditions, the trading range of Rubio’s
common stock and the current operating performance of the Company, the Investor
desires to obtain a further extension of, and modification of its registration
rights.
 
D. The Company is willing to grant to Investor a further extension of its
registration rights through June 30, 2009 and a modification of such
registration rights in exchange for the Investor agreeing not to exercise any
demand registration rights on or before June 30, 2007.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Amendments to Rights Agreement.
 
(a) Section 1.4(a) of the Rights Agreement be deleted and replaced with the
following:
 
“(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective, and upon the request of the Holders of a majority
of the Registrable Securities registered thereunder, keep such registration
statement effective for up to one hundred eighty (180) days.”
 
(b) Clauses (4), (5) and (6) of Section 1.12 (b) of the Rights Agreement be
deleted and replaced with the following:
 
“(4) if the Company has already effected four (4) registrations on Form S-3
pursuant to this Section 1.12 and the Holder is eligible to resale its
Registrable Securities pursuant to Rule 144(k) of the Act.; or (5) in any
particular jurisdiction in which the Company would be required to qualify to do
business.”
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The following shall be added to Section 1.12 as new Section 1.12(d):
 
“(d) If the Company’s Board of Directors determines that it would be detrimental
to the Company and its stockholders for resales of Registrable Securities to be
made pursuant to an effective Form S-3 registration statement due to the
existence of a material event or development or potential material event or
development involving the Company which the Company would be obligated to
disclose in the registration statement (or in filings or documents incorporated
by reference in such registration statement), which disclosure would be
premature or otherwise inadvisable at such time or which the Board of Directors
believes would have a material adverse effect on the Company and its
stockholders or would make the successful consummation by the Company of a
material transaction significantly less likely, the Company will have the right
to suspend the use of the registration statement for a period of not more than
ninety (90) days, provided, however, that the Company may not exercise its right
to suspend a registration statement under this Section 1.12(d) more than twice
in any twelve (12)-month period. The Company will promptly notify the Holders of
any decision by its Board of Directors to suspend a registration statement
pursuant to this Section 1.12(d).”
 
(d) Section 1.16(a) of the Rights Agreement be deleted and replaced with the
following:
 
“(a) The right of any Holder to request registration or inclusion in
registration pursuant to Section 1.2, 1.3 or 1.12 shall terminate on the first
such date after this Amendment as (i) all shares of Registrable Securities held
or entitled to be held upon conversion by such Holder may be sold under Rule 144
during any ninety (90)-day period and (ii) the Holder thereof holds less than
one percent (1%) of the Company’s outstanding Common Stock.”
 
(e) The following shall be added to Section 1.2 as new Section 1.2(e):
 
“(e) If the Company’s Board of Directors determines that it would be detrimental
to the Company and its stockholders for resales of Registrable Securities to be
made pursuant to a registration statement requested pursuant to this Section 1.2
due to the existence of a material event or development or potential material
event or development involving the Company which the Company would be obligated
to disclose in the registration statement (or in filings or documents
incorporated by reference in such registration statement), which disclosure
would be premature or otherwise inadvisable at such time or which the Board of
Directors believes would have a material adverse effect on the Company and its
stockholders or would make the successful consummation by the Company of a
material transaction significantly less likely, the Company will have the right
to suspend the use of the registration statement for a period of not more than
ninety (90) days, provided, however, that the Company may not exercise its right
to suspend a registration statement under this Section 1.2(e) more than twice in
any twelve (12)-month period. The Company will promptly notify the Holders of
any decision by its Board of Directors to suspend a registration statement
pursuant to this Section 1.2(e).”
 
2. Extension of Registration Rights. Beginning on the Effective Date and
extending through June 30, 2009, Rubio’s hereby grants to the Investor the same
rights, if any, held by the Investor as of the Effective Date under Section 1.2,
1.3, 1.4, 1.6, 1.7, 1.8, 1.9, 1.10, 1.11, 1.12 and 1.14 of the Rights Agreement,
as amended by the Original Extension Agreements and by this Agreement; provided,
that in the event that the Company exercises its right to defer the filing of a
Form S-3 registration statement pursuant to Section 1.12(b)(3) or to suspend the
use of a Form S-3 registration statement pursuant to Section 1.12(d), the
Investor’s rights shall be extended from June 30, 2009 by the number of days of
any deferral and any suspension. Such rights shall be governed by the relevant
terms and conditions as set forth in the Rights Agreement, which terms are
hereby incorporated by reference, provided that the Investor shall be considered
the “Holder” as that term is used in the Rights Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3. Standstill. Beginning on the Effective Date and extending through June 30,
2007, the Investor will not exercise any demand registration rights, as
described in Sections 1.2 or 1.12 of the Rights Agreement or set forth in
Section 2 hereof, that it is entitled to, whether pursuant to this Agreement or
pursuant to the Rights Agreement.
 
4. Miscellaneous.
 
(a) Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Investor.
 
(b) Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
 
(c) Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
(d) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile transmission, or when so received in the case of mail or
courier, and addressed as set forth on the signature page of this Agreement.
 
(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to contracts
entered into and performed entirely in California by California residents,
without regard to conflicts of law principles.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
(g) Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
(h) Entire Agreement. This Agreement supersedes the Original Extension
Agreements, which hereafter shall be null and void in its entirety, and
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof.
 
(i) Effect of Amendment. Except as expressly modified by this Amendment, the
Rights Agreement shall remain unmodified and in full force and effect.
 
(j) No Third Party Beneficiaries. This Agreement and all conditions and
provisions hereof are and are intended to be for the sole and exclusive benefit
of Rubio’s and the Investor and for the benefit of no other party to the Rights
Agreement (or any successors or assigns).
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.

     
Company:
RUBIO’S RESTAURANTS, INC.
a Delaware corporation
 
   
   
  By:   /s/ Daniel E. Pittard  

--------------------------------------------------------------------------------

Daniel E. Pittard
President and Chief Executive Officer
     
Address:  
1902 Wright Place, Suite 300
San Diego, CA 92008
Fax No.: (760) 602-5113

 

     
Investor:
Ralph Rubio
 
   
   
        
/s/ Ralph Rubio
 

--------------------------------------------------------------------------------

Ralph Rubio
     
Address: 
1115 Los Calallitos
Del Mar, CA 92014
Fax No.: (760) 602-5113

 
 
4

--------------------------------------------------------------------------------

 
 